Exhibit 10.2

 

EXHIBIT A

GLOBALSCAPE, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

This Incentive Stock Option Agreement (the “Agreement”) is entered into between
GLOBALSCAPE, Inc., a Delaware corporation (the “Company”), and Charles R. Poole
(the “Optionee”) as of the 15th day of June, 2005 (the “Date of Grant”).  In
consideration of the mutual promises and covenants made herein, the parties
hereby agree as follows:

 

1.                                      Grant of Option.  Under the terms and
conditions of the Company’s 2000 Stock Option Plan (the “Plan”), which is
incorporated herein by reference, the Company grants to the Optionee an option
(the “Option”) to purchase from the Company all or any part of a total of Three
Hundred Thousand (300,000) shares of the Company’s Common Stock, par value
$0.001 per share, at a price of thirty-one cents ($0.31) per share.

 

2.                                      Character of Option.  The Option is an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended; provided, however, that to the extent the
Option does not qualify as an incentive option by virtue of exceeding the
$100,000 limitation in Section 422(d) of such Code, the Option shall be treated
as an option other than an incentive stock option.

 

3.                                      Term.  The Option will expire on the day
prior to the tenth anniversary of the Date of Grant or, in the event of the
Optionee’s termination of service as an employee, director, or advisor of the
Company, on such earlier date as may be provided in the Plan.

 

4.                                      Vesting; Exercisability.  Subject to any
provisions of the Plan concerning exercisability and vesting of options, the
Option shall vest according to the following schedule:

 

Percentage
Vested

 

Period

 

 

 

 

 

33%

 

First anniversary of the Date of Grant

 

 

 

 

 

33%

 

Second anniversary of the Date of Grant

 

 

 

 

 

34%

 

Third anniversary of the Date of Grant

 

 

The unexercised portion of the Option from one period may be carried over to a
subsequent period or periods, and the right of the Optionee to exercise the
option as to such unexercised portion shall continue for the entire term.

 

Notwithstanding anything else to the contrary herein, upon the occurrence of a
“Change of Control,” this Option shall become fully exercisable.  The term
“Change of Control” shall mean the occurrence of any of the following events:
(i)  any “person” as that term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other than
the Company, the Brown and Mann Joint Venture, a Texas General

 

--------------------------------------------------------------------------------


 

Partnership (“Brown and Mann Joint Venture”) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any company
owned, directly or indirectly, by the Brown and Mann Joint Venture or Thomas W.
Brown) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding voting securities; (ii)  during any period of twenty-four (24)
consecutive months, individuals who at the beginning of such period constitute
the Board and any new director (other than a director designated by a person who
has entered into any agreement with the Company to effect a transaction
described in subsection (i), (iii) or (iv) of this paragraph) whose election by
the Board or nomination by the Board for election by the stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination was previously so approved, cease for any reason to
constitute a majority of the Board; (iii)  the stockholders of the Company
approve a merger, consolidation or reorganization of the Company with any other
corporation (other than a merger, consolidation, or reorganization with any
company owned directly or indirectly by the Brown and Mann Joint Venture or
Thomas W. Brown or a merger, consolidation or reorganization which would result
in the stockholders of the Company immediately before such merger, consolidation
or reorganization, owning, directly or indirectly immediately following such
merger, consolidation or reorganization, at least fifty-one percent (51%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger, consolidation or
reorganization in substantially the same proportion as their ownership of the
voting securities immediately before such merger, consolidation, or
reorganization; or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets. 
Notwithstanding anything to the contrary herein, a Change of Control shall not
be deemed to occur as a result of an acquisition of Company securities or assets
by the Brown and Mann Joint Venture, Thomas W. Brown, or any consolidation,
merger or exchange of securities.

 

5.                                      Procedure for Exercise.  Exercise of the
Option or a portion thereof shall be effected by the giving of written notice to
the Company by the Optionee in accordance with the Plan and payment of the
purchase price prescribed in Section 1 above for the shares to be acquired
pursuant to the exercise.

 

6.                                      Payment of Purchase Price.  Payment of
the purchase price for any shares purchased pursuant to the Option shall be in
accordance with the provisions of the Plan.

 

7.                                      Transfer of Options.  The Option may not
be transferred except (i) by will or the laws of descent and distribution or
(ii) pursuant to the terms of a qualified domestic relations order, as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, and, during the lifetime of the Optionee, may be exercised only by
the Optionee or by the Optionee’s legally authorized representative.

 

8.                                      Acceptance of the Plan.  The Option is
granted subject to all of the applicable terms and provisions of the Plan, and
such terms and provisions are incorporated by reference herein.  The Optionee
hereby accepts and agrees to be bound by all the terms and conditions of the
Plan.

 

--------------------------------------------------------------------------------


 

9.                                      Amendment.  This Agreement may be
amended by an instrument in writing signed by both the Company and the Optionee.

 

10.                               Miscellaneous.  This Agreement will be
construed and enforced in accordance with the laws of the State of Texas and
will be binding upon and inure to the benefit of any successor or assign of the
Company and any executor, administrator, trustee, guarantor or other legal
representative of the Optionee.

 

Executed to be effective as of the date set forth above.

 

 

GLOBALSCAPE, INC.

 

 

 

By:

 

 

 

 

Thomas W. Brown

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

Charles R. Poole

 

--------------------------------------------------------------------------------